Starting September 2, 1988, and continuing through October 1, 1990, ten complaints alleging unethical conduct were filed with the disciplinary administrator’s office against respondent Howard Lee Lyden, of Topeka, Kansas, an attorney admitted to practice law in the State of Kansas. The complaints generally allege neglect, abandonment of clients, failure to communicate with clients, and conversion of various amounts of money belonging to several different clients.
Two of the complaints were set for evidentiary hearing on March 6, 1990. At respondent’s request, this court placed him on disability inactive status pursuant to Supreme Court Rule 220 (1990 Kan. Ct. R. Annot. 159) on March 28, 1990.
On November 23, 1990, pursuant to correspondence from the disciplinary administrator, respondent voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1990 Kan. Ct. R. Annot. 154).
The court, having examined the files and records of the office of the disciplinary administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Howard Lee Lyden be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Howard Lee Lyden from the roll of attorneys licensed to practice law in the State of Kansas and that respondent forthwith comply with Supreme Court Rule 218 (1990 Kan. Ct. R. Annot. 155).
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.